                                                                     CLERK'S OFFICE U.S.DISTRICT COURT
                                                                              AT ABINGDON,VA
                                                                                   FILED
                            UNITED STATES DISTRICT COURT                        N2V 25 2219
                            W E STERN DISTR ICT OF W R GINIA
                                          A BIN GD ON                        JUL      UDL Y, ERK

   UNITED STATES OF AM ERICA                    )                                  EP ,
                                                )
                V.                              )
                                                )             C ase No.1:19-cr-00016
   INDIVIOR INC.(a/k/aReckittBenckiser          )
     Pharmaceùticals1nc.)and                    )
   INDIW OR PLC                                 )
                                            OR DER

          Upon m otion oftheU nited States,based on the agreem entoftheparties,the record

   herein,and forgood cause show n,itishereby ORDERED thatthe U nited States'tim eto file a

   briefrespondingtoDefendaùts'M otionforlssuanceofPre-TrialRule17(c)Subpoenas(Doc.
   229)is'
         extendedtoDecember11,1039.



   Ent
     ered:l//
            yo/jy




Case 1:19-cr-00016-JPJ-PMS Document 239 Filed 11/26/19 Page 1 of 1 Pageid#: 1858
